Citation Nr: 0414279	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for skin disability of 
the feet with hyperkeratotic toenails and calluses, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1979 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied increased evaluations for right 
knee disability and skin disability of the feet with 
hyperkeratotic toenails and calluses.

The Board also notes that in November 2002 the veteran was 
provided a statement of the case on the issue of entitlement 
to an evaluation in excess of 10 percent for bilateral pes 
planus with a disorder of the first metatarsophalangeal 
joints of both feet.  In addition, the issue of entitlement 
to a temporary total rating for convalescence was addressed 
in a statement of the case issued in July 2003.  In the 
accompanying cover letters, the veteran was informed of the 
requirement that he submit a substantive appeal to perfect 
his appeal with respect to the issues addressed in the 
statements of the case.  Neither of these issues was 
subsequently addressed in any written communication received 
from the veteran or his representative.  Therefore, the Board 
has concluded that the veteran is not currently seeking 
appellate review with respect to either of these matters.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that, although the RO contacted the veteran 
in November 2002 to advise him of the VCAA, the veteran was 
not given appropriate notice pertaining to the evidence and 
information required to substantiate his claims.  The 
November 2002 letter also failed to specifically inform the 
veteran of which evidence he was to provide and which 
evidence VA would obtain.

The veteran was afforded a VA examination in December 2002, 
pursuant to his September 2002 claim for increase; however, 
the examiner did not address the presence or absence of 
functional impairment due to incoordination, weakened 
movement and excess fatigability.  Consequently, the Board 
has concluded that the examination report is not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regarding the veteran's skin disability of the feet, the 
Board notes that the criteria for rating skin disabilities 
were revised prior to the receipt of the veteran's claim for 
increase.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  The 
July 2003 statement of the case reflects that the RO 
adjudicated the veteran's claim based on the current 
schedular criteria, but informed the veteran of the former 
criteria, rather than the current criteria, in the section of 
the statement of the case relating to pertinent legal 
criteria.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with the appropriate expertise 
to determine the nature and extent of the 
veteran's right knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee disability.  
The examiner should provide an opinion 
concerning the degree of severity of any 
currently present instability or 
subluxation of the veteran's right knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the current degree of severity of the 
service-connected skin disability of the 
feet.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any special diagnostic 
studies deemed necessary should be 
performed.  A complete history should be 
elicited.  The history should include the 
types of medications, both oral and 
topical, which have been used to treat 
the veteran's skin disability of the 
feet.  The examiner should indicate the 
total area affected by the veteran's skin 
disability and describe the extent of any 
exfoliation, exudation, crusting or 
itching involved.  The examiner should 
also indicate whether there are systemic 
or nervous manifestations associated with 
the disability.  The examiner should 
describe any underlying soft tissue 
damage associated with the service-
connected skin disability.  The examiner 
should also describe any functional 
impairment resulting from the disability, 
and provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  
The rationale for all opinions expressed 
should also be provided.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal on a de novo basis.  In 
evaluating the veteran's service-connected 
skin disability, the RO should rate the 
disability under the criteria which became 
effective in August 2002.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the current criteria for evaluating 
skin disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




